United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41551
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL ANTONIO WAIR,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:02-CR-15-1
                        --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Michael Antonio Wair, has moved for leave to withdraw and has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).   Wair has not filed a response.

     Our review of the briefs and of the record discloses no

nonfrivolous issue for appeal.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41551
                               -2-

responsibilities, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.